In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 20-839V
                                     Filed: October 13, 2021
                                         UNPUBLISHED


    JENNIFER REYES,                                              Special Master Horner
                         Petitioner,                             Petitioner’s Motion for Decision
    v.                                                           Dismissing Petition; Tetanus,
                                                                 Diphtheria, Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                      Vaccine; Brachial Plexopathy;
    HUMAN SERVICES,                                              Parsonage-Turner Syndrome

                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lauren Kells, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

        On July 10, 2020, petitioner filed a claim under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that she suffered brachial
plexopathy, also known as Parsonage-Turner Synrome after receiving a tetanus,
diphtheria, pertussis (“Tdap”) vaccination on February 6, 2018. (ECF No. 1.) On June
21, 2021, respondent filed his Rule 4 report, recommending against compensation.
(ECF No. 26.)

        On October 7, 2021, petitioner filed a Motion for a Decision Dismissing her
Petition. (ECF No. 29.) Petitioner indicated that “[a]n investigation of the facts and
science supporting her case has demonstrated to petitioner that she will be unable to
prove that she is entitled to compensation in the Vaccine Program,” and that “to proceed
further would be unreasonable and would waste the resources of the Court, the
respondent and Vaccine Program.” (Id. at 1.) Petitioner further stated that she
“understands that a decision by the Special Master dismissing her petition will result in a

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
judgment against her. She has been advised that such a judgment will end all of her
rights in the Vaccine Program.” (Id. at 2.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury
Table – corresponding to a covered vaccine, or (2) that she suffered an injury that was
actually caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy her
burden of proving causation in fact, petitioner must show by preponderant evidence: “(1)
a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on her allegations unsubstantiated by medical records
or medical opinion.

        Petitioner’s medical records do not support her allegations by a preponderance
of the evidence and she did not file a medical opinion from an expert in support of her
allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Dismissing Petition and DISMISSES this petition for failure to establish a prima facie
case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision. 2


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2